SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

941
CA 11-01677
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF THE TRUSTS FOR STEPHANIE
MCDONALD AND KELLY MCDONALD CREATED IN THE
WILL OF IGNATIUS S. LUPPINO, DECEASED.
------------------------------------------        MEMORANDUM AND ORDER
STEPHANIE MCDONALD AND KELLY MCDONALD,
PETITIONERS-RESPONDENTS;
IDALYNN LUPPINO MCDONALD, TRUSTEE,
RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


BARRY J. DONOHUE, TONAWANDA, FOR RESPONDENT-APPELLANT.

KEVIN T. STOCKER, TONAWANDA, FOR PETITIONERS-RESPONDENTS.


     Appeal from an order of the Surrogate’s Court, Erie County
(Barbara Howe, S.), entered April 13, 2011. The order, inter alia,
denied the motion of Idalynn Luppino McDonald for leave to renew or
reargue.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Luppino ([appeal No. 1] ___ AD3d
___ [Nov. 9, 2012]).




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court